92 F.3d 1194
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Albert Bruce NEAL, Defendant-Appellant.
No. 95-10157.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 12, 1996.Decided July 25, 1996.

Before:  Reinhardt, Thompson, and O'Scannlain, Circuit Judges.


1
MEMORANDUM*


2
On April 12, 1996 we remanded this case for a "factual determination whether Neal voluntarily exited the car prior to any contact with the police, as he claims in his affidavit or whether, as the officer asserted in his testimony, the officer had turned on his lights and sirens prior to the entry of Neal's car into the parking lot, thus signaling Neal to pull over."   On remand, the judge determined that the "defendant pulled over into the apartment complex parking lot in response to Officer Bernasconi's direction when the officer, who was immediately behind the defendant's car, activated his siren and overhead emergency lights."


3
We conclude that the judge's factual finding is not clearly erroneous.1  In light of the judge's factual finding, we now affirm his decision not to suppress the evidence seized from Neal's car because the evidence was seized as part of a legitimate search incident to arrest.  We also conclude, for reasons we explained in our April 12th disposition, that the district court did not violate Neal's Fifth Amendment rights in declaring that he was ineligible for sentencing under the safety valve legislation, 18 U.S.C. § 3553(f).  Accordingly, we also affirm Neal's sentence.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


1
 We grant Neal's motion to for permission to file a supplemental brief and supplemental excerpts of record.  We have considered those materials in reaching our decision